Citation Nr: 1813515	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-30 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a Board hearing in September 2017 before the undersigned Veterans Law Judge.  A copy of the transcript is of record.


FINDINGS OF FACT

The Veteran's right ear hearing loss meets the regulatory threshold to be considered a disability for VA purposes, and resolving all reasonable doubt in the Veteran's favor, evidence of record shows that the Veteran's right ear hearing loss was incurred during service.


CONCLUSION OF LAW

The Veteran's right ear hearing loss was incurred in service.  38 U.S.C. §§ 1101 , 1110, 1112, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that current right ear hearing loss was incurred during active service.  Specifically, the Veteran notes that he was exposed to noise trauma from weapons fire and artillery noise during active service, to specifically include during basic training, which resulted in current hearing loss.  VA has already conceded in-service noise exposure and has already established service connection for left ear hearing loss.  The Board finds that, resolving reasonable doubt in favor of the Veteran, the evidence of record is sufficient to establish that the Veteran incurred hearing loss in the right ear during active service, and that hearing loss has continued.  Therefore, service connection for right ear hearing loss must be granted. 

Generally, to prevail on a claim for service connection on the merits, there must be competent and credible evidence (1) confirming the Veteran has the claimed disability or, at the very least, showing the disability at some point since the filing of the claim for the disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the presently-claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110  (2012). With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the continuity of symptomatology language in 38 C.F.R. § 3.303 (b) restricts itself to chronic diseases found in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hearing loss, as an organic disease of the nervous system, is among the chronic disease under 38 C.F.R. § 3.309 (a). Therefore, continuity of symptomatology may serve to establish a medical nexus. 

The Veteran has been diagnosed with sensorineural hearing loss of the right ear for VA purposes and has a current disability.  He has underwent a VA audiogram in December 2012, during the course of the appeal that showed that right ear hearing loss meets the regulatory threshold to be considered a disability for VA purposes. 38 C.F.R. § 3.385 (2017).

Additionally, a September 2017 private audiological examination, showed the Veteran's puretone thresholds registered above 40 decibels in at least one auditory threshold, and also at least three auditory thresholds were greater than 26 decibels. Therefore, that level of right ear hearing loss met the threshold to be considered a disability for VA purposes during the appeal period.  38 C.F.R. § 3.385 (2017).  The Veteran is considered to have a current disability of right ear hearing loss for the purposes of establishing service connection for right ear hearing loss.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

With regard in-service incurrence or injury, that Board notes that the Veteran has previously established service connection for left ear hearing loss, and service noise trauma has been conceded by VA. 

The Board finds that a close interpretation of the competent medical opinion of record reveals that there is a positive relationship between the service noise exposure and current right ear hearing loss.  Specifically, in a December 2012 VA audiological examination, the VA examiner concluded that while left ear hearing loss was due to active service, right ear hearing loss was not.  The examiner noted that the objective evidence of worsening hearing in the right ear was noted during examination prior to service, between June 1969 and July 1970.  The examiner opined that since this progression in the Veteran's right ear hearing was prior to enlistment in 1970, that condition pre-existed service and was hereditary.  However, that chronology of fact is not correct. 

With regard to the Veteran's active duty, the evidence shows that the Veteran entered service in June 1969 and then separated in July 1970, an re-entered service as an officer.  The Veteran notes that during that year, he was actually on active duty where he experienced noise trauma from rifle and artillery training.  A close review of the Veteran's service separation form and confirmation from the appropriate military repositories confirms active duty between June 1969 and July 1970.  Therefore, the rationale upon which the December 2012 VA examiner based the conclusion with regard to etiology of the Veteran's right ear hearing loss is inadequate, as it is based on an incorrect factual basis.  Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 229 (1993) (Board is not bound to accept medical opinions that are based upon an inaccurate factual premise); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

However, the Board finds that, interpreting the factual findings of the December 2012 examiner's opinion, there is an etiological connection between the Veteran's right ear hearing loss and noise trauma during active service, which includes service beginning in June 1969.  Interpreting that finding as stated, means that the Veteran entered service in June 1969 with normal hearing in the right ear, which progressively worsened, with a shift in hearing loss in the right ear noted as early as in a subsequent October 1969 examination.  The Board finds that considering that shift in the Veteran's hearing in the right ear, the Veteran's lay statements of training with weapons and artillery, and the fact that VA examiner found that the Veteran's left ear hearing loss was due to service, the Board must find a positive etiological nexus exists between the Veteran's right ear hearing loss and his active service. 

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that he has a right ear hearing loss disability that is related to active service.  Therefore, service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


